Case: 17-20680       Document: 00514629044         Page: 1    Date Filed: 09/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                      No. 17-20680                            FILED
                                                                      September 5, 2018
                                                                         Lyle W. Cayce
MARK ZASTROW; HEIGHTS AUTOHAUS,                                               Clerk

               Plaintiffs – Appellees,

v.

HOUSTON AUTO M. IMPORTS GREENWAY, LIMITED, doing business as
Mercedes-Benz of Houston Greenway,

               Defendant – Appellant.




                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:13-CV-574


Before KING, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
       This is the third appeal in this case and the second appeal on the
attorneys’ fees award. Zastrow originally brought RICO claims and retaliation
claims under 42 U.S.C. §§ 1981 and 1982. Zastrow v. Hous. Auto Imports
Greenway Ltd., 789 F.3d 553, 557 (5th Cir. 2015). The district court granted



       * Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in Fifth Circuit Rule 47.5.4.
    Case: 17-20680     Document: 00514629044      Page: 2   Date Filed: 09/05/2018



                                   No. 17-20680
summary judgment to Houston Auto M. Imports, Ltd. d/b/a Mercedes–Benz of
Houston Greenway, and in the first appeal, we affirmed except as to the
summary judgment on the § 1981 claims, which we vacated and remanded. Id.
In the second appeal, Mercedes Greenway appealed the district court’s award
of $939.29 in damages and $110,000 in attorneys’ fees on the § 1981 claims.
Zastrow v. Hous. Auto M. Imports Greenway, Ltd., 695 F. App’x 774, 777 (5th
Cir. 2017). We affirmed the judgment on liability but held that the district
court’s attorneys’ fees calculation was inadequate because it failed to consider
“Zastrow’s degree of success.” Id. at 776, 779. We vacated the award and
remanded the case with the instruction that: “we leave it to the district court
to determine what impact, if any, Zastrow’s degree of success has on its award
of attorneys’ fees.” Id. at 779.
      On remand, the district court left intact its prior award and added to it
the attorneys’ fees expended on the appeal. The district court made findings
explaining its award as follows: “The court concludes that the reputation of the
attorneys representing the plaintiff is above reproach and, coupled with his
experience and skills and the plaintiffs’ degree of success.” While a more
robust explanation than the one given would have been preferable and
advisable, we nevertheless hold that there is no reversible error here.
AFFIRMED.




                                           2